I concur with Judge Painter's well-reasoned opinion, but I write separately to emphasize that compulsory arbitration procedures in this case were used to violate the Wileys' right to a jury trial guaranteed by Section I, Article V of the Ohio Constitution. We have established that Loc.R. 24 (S), relative to a thirty-day deadline for appeal, is "only a rule of procedure, not a rule affecting the court's jurisdiction." Wright v. Cole
(Nov. 27, 1996), Hamilton App. No. C-960079, *Page 84 
unreported, 1996 WL 682177. Therefore, in the interest of justice, the trial court must exercise sound discretion in permitting deviation from the deadlines of arbitration under Loc. R. 24 (S).
The right to a jury trial in a civil case cannot be denied by legislative act or judicial decree for claims where the right existed at common law at the time the Ohio Constitution was adopted. Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 421-422,633 N.E.2d 504, 510. Procedurally, a party's right to a jury trial is preserved by his right to appeal from the arbitration and the right to a de novo trial.
Despite the Wileys' protest, the trial court referred the medical negligence claim to compulsory arbitration. As the lead opinion notes, the Wileys maintained a trial date of October 27, 1994, on the court's trial calendar. Following the arbitration hearing, the trial court sua sponte vacated the agreed trial date on October 11, 1994, sending the case to a visiting judge, eight days before the report and award were entered in the trial court. Under these circumstances, the trial court abused its discretion by its stringent application of Loc. R. 24 (S). The result was a violation of the Wileys' constitutional right to a jury trial.
Like Judge Painter, I find that this is one of those rare instances where relief from judgment under Civ.R. 60 (B) (5) is appropriate.